Citation Nr: 1712018	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-46 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a multinodular goiter with hyperthyroidism.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

In a February 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for a multinodular goiter with hyperthyroidism.  The Veteran appealed that decision to the Court of Appeals for Veteran's Claims (the Court).  In an October 2014 Joint Motion for Remand (JMR), the Court vacated the Board's February 2014 decision and remanded the case for action consistent with the JMR.  In a March 2016 decision, the Board remanded the Veteran's claim for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement, received in January 2017, withdrawing the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for multinodular goiter with hyperthyroidism have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  A substantive appeal may be withdrawn in writing by an appellant or representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for a multinodular goiter with hyperthyroidism in the April 2008 rating decision.  In October 2010, the Veteran perfected an appeal of that issue.

In a written statement received in January 2017, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw the appeal for entitlement to service connection for a thyroid disability.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2016).


ORDER

The appeal is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


